Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed after final on June 6, 2022.
Claims 2 and 20 are canceled.
Claims 1-5, 11, 16, and 18 are amended.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
A transport or packaging container is box-shaped and comprises: a bottom, which is closed or sealed by a seal
the plurality of supporting structures for closures is accommodated inside the transport or packaging container; wherein each supporting structure for closures of the plurality of supporting structures for closures comprises: a planar supporting plate 
the plurality of supporting structures for closures is accommodated inside the transport or packaging container stacked one above the other
an uppermost supporting structure for closures of the plurality of supporting structures for closures does not protrude beyond the circumferential flange formed at the upper ends of the upper side-walls of the transport or packaging container, wherein lower ends of the circumferential side-walls of a respective upper supporting structure for closures of two adjacent supporting structure for closures rest directly on an upper surface of the planar supporting plate of a respective lower supporting structure for closures of the two adjacent supporting structure for closures.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hill (US Pub. No. 2022/0192756 A1) discloses a piston nest for use in an automation process where pistons are pressed into underlying syringe barrels. The nest of Hill teaches away from the support structure of Pawlowski since the support structure of Pawlowski is meant to retain the containers within their respective openings and the nest of Hill is meant to allow the pistons to pass through their respective openings. Furthermore, the surface of the nest of Hill teaches away from a planar support plate.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 16, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731